ON-SITE SOURCING, INC.
2001 BROAD BASED OPTION PLAN

PURPOSE

On-Site Sourcing, Inc., a Delaware corporation (the “Company”), wishes to
recruit, reward, and retain employees.  To further these objectives, the Company
hereby sets forth the On-Site Sourcing, Inc. 2001 Broad Based Option Plan (the
“Plan”), effective as of July 11, 2001 (the “Effective Date”), to provide
options (“Options”) to employees of the Company and its Related Companies to
purchase shares of the Company’s common stock (the “Common Stock”).

PARTICIPANTS

All Employees of the Company and of any Eligible Affiliates are eligible for
Options under this Plan.  Eligible individuals become “optionees” when the
Administrator grants them an option under this Plan.  The term optionee also
includes, where appropriate, a person authorized to exercise an Option in place
of the original recipient.

Employee means any person employed as a common law employee of the Company or of
a Related Company.

ADMINISTRATOR

The Administrator is the Board of Directors of the Company (the "Board"), unless
the Board specifies a committee of the Board (which could be a committee of
one).

The Administrator is responsible for the general operation and administration of
the Plan and for carrying out its provisions and has full discretion in
interpreting and administering the provisions of the Plan.  Subject to the
express provisions of the Plan, the Administrator may exercise such powers and
authority of the Board as the Administrator may find necessary or appropriate to
carry out its functions.  The Administrator may delegate its functions (other
than those described in the Granting of Options section) to officers or other
Employees of the Company.

The Administrator’s powers will include, but not be limited to, the power to
amend, waive, or extend any provision or limitation of any Option.  The
Administrator may act through meetings of a majority of its members or by
unanimous consent.

The Administrator may provide that an Option is exercisable for shares while the
shares are subject to forfeiture under conditions the Administrator specifies.

The Administrator may also make direct grants of Common Stock (with any or no
restrictions) as a bonus or other incentive or to grant such stock or other
awards in lieu of Company obligations to pay cash under other plans or
compensatory arrangements, including the Company’s bonus plans or any deferred
compensation plans.

GRANTING OF OPTIONS

Subject to the terms of the Plan, the Administrator will, in its sole
discretion, determine

the persons who receive Options,

the terms of such Options,

the schedule for exercisability (including any requirements that the optionee or
the Company satisfy performance criteria),

the time and conditions for expiration of the Options, and

the form of payment due upon exercise.

The Administrator’s determinations under the Plan need not be uniform and need
not consider whether possible recipients are similarly situated.

Options will be nonqualified stock options (“NQSOs”) not intended to be within
the meaning of Section 422 of the Internal Revenue Code of 1986 (the “Code”).

          Substitutions

The Administrator may grant Options in substitution for options or other equity
interests held by individuals who become Employees of the Company or of a
Related Company as a result of the Company’s or Related Company’s acquiring or
merging with the individual’s employer or acquiring its assets.  In addition,
the Administrator may provide for the Plan’s assumption of options granted
outside the Plan to persons who would have been eligible under the terms of the
Plan to receive a grant (or who were eligible under the acquired company’s
plan), including (i) persons who provided services to any acquired company or
business, (ii) persons who provided services to the Company or any Related
Company, and (iii) persons who received option grants from the Company before
the Effective Date of the Plan.  If appropriate to conform the Options to the
interests for which they are substitutes, the Administrator may grant substitute
Options under terms and conditions (including Exercise Price) that vary from
those the Plan otherwise requires.

DATE OF GRANT

The Date of Grant will be the date as of which the Administrator grants an
Option to a person, as specified in the Plan or in the Administrator’s minutes
or other written evidence of action.

EXERCISE PRICE

The Exercise Price is the value of the consideration that an optionee must
provide in exchange for one share of Common Stock.  The Administrator will
determine the Exercise Price under each Option and may set the Exercise Price
without regard to the Exercise Price of any other Options granted at the same or
any other time.  The Company may use the consideration it receives from the
optionee for general corporate purposes.  The Exercise Price per share for
Options may not be less than 85% of the Fair Market Value of a share on the Date
of Grant.

The Administrator may satisfy any state law requirements regarding adequate
consideration for stock grants by, among other methods, (i) issuing Common Stock
held as treasury stock or (ii) charging the recipients at least the par value
for the shares received.  The Administrator may also designate that a recipient
may satisfy the preceding clause (ii) either by direct payments or by the
Administrator’s withholding from other payments due to the recipient.

          FAIR MARKET VALUE

Fair Market Value of a share of Common Stock for purposes of the Plan will be
determined as follows:

by the closing sale price on the day preceding the Date of Grant;

if the Common Stock does not trade on a national securities exchange, the
closing sale price as reported by the National Association of Securities
Dealers, Inc. Automated Quotation System (“Nasdaq”) for such date;

if no such closing sale price information is available, by the average of the
closing bid and asked prices that Nasdaq reports for such date;

if there are no such closing bid and asked prices, by the average of the closing
bid and asked prices as reported by any other commercial service for such date;
or

if the Company has no publicly-traded stock, the Administrator will determine
the Fair Market Value for purposes of the Plan using any measure of value it
determines in good faith to be appropriate.

For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date will be determined by using the closing sale price or
the average of the closing bid and asked prices, as appropriate, for the
immediately preceding trading day.  The Administrator can substitute a
particular time of day or other measure of  “closing sale price” or “bid and
asked prices” if appropriate because of changes in exchange or market
procedures.

The Administrator has sole discretion to determine the Fair Market Value for
purposes of this Plan, and all Options are conditioned on the optionees’
agreement that the Administrator’s determination is conclusive and binding even
though others might make a different and also reasonable determination.

EXERCISABILITY

The Administrator will determine the times and conditions for exercise of each
Option.

Options will become exercisable at such times and in such manner as the
Administrator determines and the Option Agreement indicates; provided, however,
that the Administrator may, on such terms and conditions as it determines
appropriate, accelerate the time at which the optionee may exercise any portion
of an Option.

If the Administrator does not specify otherwise, Options will expire as of the
tenth anniversary of the Date of Grant (unless they expire earlier under the
Plan or the Option Agreement).  The Administrator has the sole discretion to
determine that a change in service–providing relationship eliminates any further
service credit on the exercise schedule.

No portion of an Option that is unexercisable at an optionee’s termination of
service-providing relationship (for any reason) will thereafter become
exercisable (and the optionee will immediately forfeit any unexercisable
portions at his termination of service-providing relationship), unless the
Option Agreement provides otherwise, either initially or by amendment.

          SUBSTANTIAL CORPORATE CHANGE

Upon a Substantial Corporate Change, the Plan and any unexercised Options will
terminate (after the occurrence of one of the alternatives set forth below under
Termination Alternatives) unless either (i) an option agreement with an optionee
provides otherwise or (ii) provision is made in writing in connection with such
transaction for

the assumption or continuation of outstanding Options, or

the substitution for such options or grants of any options or grants covering
the stock or securities of a successor employer entity, or a parent or
subsidiary of such successor, with appropriate adjustments as to the number and
kind of shares of stock and prices (and with fractional shares rounded down to
the nearest whole share unless the Administrator determines otherwise), in which
event the Options will continue in the manner and under the terms so provided,

with such increases in exercisability, if any, as the Administrator determines
appropriate in its sole discretion.

                           Termination Alternatives

If an Option would otherwise terminate under the preceding sentence, the
Administrator will either

provide that optionees will have the right, at such time before the completion
of the transaction causing such termination as the Board or the Administrator
reasonably designates, to exercise any unexercised portions of the Options,
including, if the Administrator so determines in its sole discretion, portions
of the Options not already exercisable or

cause the Company, or agree to allow the successor, to cancel each Option after
payment to the optionee of an amount in cash, cash equivalents, or successor
equity interests substantially equal to the Fair Market Value under the
transaction minus the Exercise Price for the shares covered by the Option (and,
where the Board or the Administrator determines it is appropriate, any required
tax withholdings).

A “Substantial Corporate Change” means any of the following events:

(i) sale of all or substantially all of the assets of the Company to one or more
individuals, entities, or groups (other than an Excluded Owner) acting together,

(ii) complete or substantially complete dissolution or liquidation of the
Company,

(iii) a person, entity, or group (other than an Excluded Owner) acquires or
attains ownership of more than 50% of the undiluted total voting power of the
Company’s then-outstanding securities eligible to vote to elect members of the
Board (“Company Voting Securities”), or

(iv) completion of a merger, consolidation, or reorganization of the Company
with or into any other entity (other than an Excluded Owner) unless the holders
of the Company Voting Securities outstanding immediately before such completion,
together with any trustee or other fiduciary holding securities under a Company
benefit plan, retain control because they hold securities that represent
immediately after such merger or consolidation at least 50% of the combined
voting power of the then outstanding voting securities of either the Company or
the other surviving entity or its ultimate parent;

An “Excluded Owner” consists of the Company, any Related Company, any Company
benefit plan or any underwriter temporarily holding securities for an offering
of such securities.

Even if other tests are met, a SUBSTANTIAL CORPORATE CHANGE has not occurred
under any circumstance in which the Company files for bankruptcy protection or
is reorganized following a bankruptcy filing.  The Administrator may determine
that a particular optionee’s Options will not become fully exercisable as a
result of what the Administrator, in its sole discretion, determines is the
optionee’s insufficient cooperation with the Company with respect to a
SUBSTANTIAL CORPORATE CHANGE.  The Administrator may allow conditional exercises
in advance of the completion of a SUBSTANTIAL CORPORATE CHANGE that are then
rescinded if no SUBSTANTIAL CORPORATE CHANGE occurs.  The Administrator may also
provide that the accelerations under the SUBSTANTIAL CORPORATE CHANGE occur
automatically up to six months after the SUBSTANTIAL CORPORATE CHANGE.

Any Option granted to an optionee in replacement of other awards not under this
Plan will not become fully exercisable upon a SUBSTANTIAL CORPORATE CHANGE 
unless (i) the plan under which the awards were originally granted specifically
provided for such acceleration, (ii) the Administrator provided for such
acceleration in replacing the options, or (iii) the Administrator so provides.

The Board or other Administrator may take any actions described in the
SUBSTANTIAL CORPORATE CHANGE section, without any requirement to seek optionee
consent.

METHOD OF EXERCISE

To exercise any exercisable portion of an Option, the optionee must:

Deliver notice of exercise to the Secretary of the Company (or to whomever the
Administrator designates), in a form complying with any rules the Administrator
may issue, signed or otherwise authenticated by the optionee, and specifying the
number of shares of Common Stock underlying the portion of the Option the
optionee is exercising;

Pay the full Exercise Price by cash or a cashier’s or certified check for the
shares of Common Stock with respect to which the Option is being exercised,
unless the Administrator consents to another form of payment (which could
include (i) monies received from the Company at the time of exercise as a
compensatory cash payment, or (ii) the use of Common Stock); and

Deliver to the Administrator such representations and documents as the
Administrator, in its sole discretion, may consider necessary or advisable.

Payment in full of the Exercise Price need not accompany the written notice of
exercise if the exercise complies with a previously-approved cashless exercise
method, including, for example, that the notice directs that the stock
certificates (or other indicia of ownership) for the shares issued upon the
exercise be delivered to a licensed broker acceptable to the Company as the
agent for the individual exercising the option and at the time the stock
certificates (or other indicia) are delivered to the broker, the broker will
tender to the Company cash or cash equivalents acceptable to the Company and
equal to the Exercise Price and any required withholding taxes.

If the Administrator agrees to allow an optionee to pay through tendering shares
of Common Stock to the Company, the individual can only tender stock he has held
for at least six months at the time of surrender.  Shares of stock offered as
payment will be valued, for purposes of determining the extent to which the
optionee has paid the Exercise Price, at their Fair Market Value on the date of
exercise.  The Administrator may also, in its discretion, accept attestation of
ownership of Common Stock and issue a net number of shares upon Option exercise,
or by having a broker tender to the Company cash equal to the exercise price and
any withholding taxes.

OPTION EXPIRATION

No one may exercise an Option more than ten years after its Date of Grant.  An
Optionee will immediately forfeit and can never exercise any portion of an
Option that is unexercisable at his termination of service-providing
relationship (for any reason), unless the Option Agreement provides otherwise,
either initially or by amendment.  Unless the Option Agreement provides
otherwise, either initially or by amendment, no one may exercise otherwise
exercisable portions of an Option after the first to occur of:

             EMPLOYMENT TERMINATION

The 90th day after the date of termination of the service-providing relationship
(other than for death or Disability), where termination of service-providing
relationship means the time when the employer-employee or other individual
service-providing relationship between the individual and the Company (and all
Related Companies) ends for any reason.  The Administrator may provide that
Options terminate immediately upon termination of employment for “cause” under
an Employee’s employment or consultant’s services agreement or under another
definition specified in the Option Agreement.  Unless the Option Agreement or
the Administrator provides otherwise, termination of service-providing
relationship includes instances in which the Company immediately rehires a
common law employee as an independent contractor.  The Administrator, in its
sole discretion, will determine all questions of whether particular terminations
or leaves of absence are terminations of employment and may decide to suspend
the exercise schedule during a leave rather than to terminate the option.

             GROSS MISCONDUCT

For the Company’s termination of the optionee’s service-providing relationship
as a result of the optionee’s Gross Misconduct, the time of such termination. 
For purposes of this Plan, “Gross Misconduct” means the optionee has

committed fraud, misappropriation, embezzlement, or willful misconduct that has
resulted or is likely to result in material harm to the Company or a Related
Company;

committed or been indicted for or convicted of, or pled guilty or no contest to,
any misdemeanor (other than for minor infractions or traffic violations)
involving fraud, breach of trust, misappropriation, or other similar activity or
otherwise relating to the Company or any Related Company, or any felony; or

committed an act of gross negligence or otherwise acted with willful disregard
for the Company’s or a Related Company’s best interests in a manner that has
resulted or is likely to result in material harm to the Company or a Related
Company.

If the optionee has a written employment or other agreement in effect at the
time of his termination that specifies “cause” for termination, “Gross
Misconduct” for purposes of his termination will refer to “cause” under the
employment or other agreement, rather than to the foregoing definition.

          DISABILITY

The one year anniversary of the optionee’s termination of employment for
disability, where “disability” means the inability to engage in any substantial
gainful activity because of any medically determinable physical or mental
impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than 12 months, or, if the
Company then maintains long-term disability insurance, the date as of which the
individual is eligible for benefits under that insurance; or

          DEATH

The first anniversary of the optionee’s date of death.

If exercise is permitted after termination of service-providing relationship,
the Option will nevertheless expire as of the date that the former service
provider violates any covenant not to compete or other post-employment covenant
in effect between the Company or a Related Company and the former employee or
other service provider.

Nothing in this Plan extends the term of an Option beyond the tenth anniversary
of its Date of Grant, nor does anything in this Option Expiration section make
an Option exercisable that has not otherwise become exercisable, unless the
Administrator specifies otherwise.

OPTION AGREEMENT

Option Agreements (which could be certificates) will set forth the terms of each
Option and will include such terms and conditions, consistent with the Plan, as
the Administrator may determine are necessary or advisable.  To the extent the
agreement is inconsistent with the Plan, the Plan will govern.  The Option
Agreements may contain special rules.

PUT AND CALL RIGHTS; OTHER RESTRICTIONS

The Administrator may provide in Option Agreements or other agreements that the
Company has the right (or obligation) to purchase outstanding Options, or the
shares received from exercising an Option, under certain circumstances,
including termination of service-providing relationship for any reason or death
and may provide for rights of first refusal.  The Administrator may distinguish
between unexercisable and exercisable Options.  The Administrator may provide in
Option Agreements that individuals who receive shares from exercising an Option
may not transfer such shares without complying with the agreement’s conditions.

STOCK SUBJECT TO PLAN

Except as adjusted below under Adjustments upon Changes in Capital Stock, the
aggregate number of shares of Common Stock that may be issued under Options may
not exceed 250,000 shares.

The Common Stock will come from either authorized but unissued shares or from
previously issued shares that the Company reacquires, including shares it
purchases on the open market or holds as treasury shares.  If any Option
expires, is canceled, or terminates for any other reason, the shares of Common
Stock available under that Option will again be available for the granting of
new Options (but will be counted against that calendar year’s limit, if any, for
a given individual).  Shares used as payment for the Exercise Price or any
required withholdings will be added back to the totals available for issuance.

No adjustment will be made for a dividend or other right (except a stock
dividend) for which the record date precedes the date of exercise.

The optionee will have no rights of a stockholder with respect to the shares of
stock subject to an Option except to the extent that the Company has issued
certificates for, or otherwise confirmed ownership of, such shares upon the
exercise of the Option.

The Company will not issue fractional shares pursuant to the exercise of an
Option, unless the Administrator determines otherwise, but the Administrator
may, in its discretion, direct the Company to make a cash payment in lieu of
fractional shares.

PERSON WHO MAY EXERCISE

During the optionee’s lifetime and except as provided under Transfers,
Assignments, and Pledges, only the optionee or his duly appointed guardian or
personal representative may exercise the Options.  After his death, his personal
representative or any other person authorized under a will or under the laws of
descent and distribution may exercise any then exercisable portion of an
Option.  If someone other than the original recipient seeks to exercise any
portion of an Option, the Administrator may request such proof as it may
consider necessary or appropriate of the person’s right to exercise the Option.

ADJUSTMENTS UPON CHANGES IN CAPITAL STOCK

Subject to any required action by the Company (which it agrees to promptly take)
or its stockholders, and subject to the provisions of applicable corporate law,
if, after the Date of Grant of an Option,

the outstanding shares of Common Stock increase or decrease or change into or
are exchanged for a different number or kind of security because of any
recapitalization, reclassification, stock split, reverse stock split,
combination of shares, exchange of shares, stock dividend, or other distribution
payable in capital stock, or

some other increase or decrease in such Common Stock occurs without the
Company’s receiving consideration (excluding, unless the Administrator
determines otherwise, stock repurchases),

the Administrator must make a proportionate and appropriate adjustment in the
number of shares of Common Stock underlying each Option, so that the
proportionate interest of the optionee immediately following such event will, to
the extent practicable, be the same as immediately before such event.  (This
adjustment does not apply to Common Stock that the optionee has already
purchased, which is subject to the adjustments applicable to Common Stock.) 
Unless the Administrator determines another method would be appropriate, any
such adjustment to an Option will not change the total price with respect to
shares of Common Stock underlying the unexercised portion of the Option but will
include a corresponding proportionate adjustment in the Option’s Exercise
Price.  The Board or other Administrator may take any actions described in this
section without any requirement to seek optionee consent.

The Administrator will make a commensurate change to the maximum number and kind
of shares provided in the Stock Subject to Plan section.

Any issue by the Company of any class of preferred stock, or securities
convertible into shares of common or preferred stock of any class, will not
affect, and no adjustment by reason thereof will be made with respect to, the
number of shares of Common Stock subject to any Option or the Exercise Price
except as this Adjustments section specifically provides.  The grant of an
Option under the Plan will not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, or to merge or to consolidate, or to
dissolve, liquidate, sell, or transfer all or any part of its business or
assets.

RELATED COMPANY EMPLOYEES

Employees of Eligible Affiliates will be entitled to participatein the Plan,
except as otherwise designated by the Board or the Administrator.

“Eligible Affiliate” means each of the Related Companies, except as the
Administrator otherwise specifies.  “Related Company” means, in general, any
corporation in an unbroken chain of corporations including the Company if, at
the time an Option is granted to a participant under the Plan, each corporation
(other than the last corporation in the unbroken chain) owns stock possessing
50% or more of the total combined voting power of all classes of stock in
another corporation in such chain.  Related Company also includes a
single-member limited liability company included within the chain described in
the preceding sentence.  The Board or the Administrator may use a different
definition of Related Company and may include other forms of entity at the same
level of equity relationship (or such other level as the Board or the
Administrator specifies).

LEGAL COMPLIANCE

The Company will not issue any shares of Common Stock under an Option until all
applicable requirements imposed by Federal and state securities and other laws,
rules, and regulations, and by any applicable regulatory agencies or stock
exchanges, have been fully met.  To that end, the Company may require the
optionee to take any reasonable action to comply with such requirements before
issuing such shares, including compliance with any Company black-out periods or
trading restrictions.  No provision in the Plan or action taken under it
authorizes any action that Federal or state laws otherwise prohibit.

The Plan is intended to conform to the extent necessary with all provisions of
the Securities Act of 1933 (“Securities Act”) and the Securities Exchange Act of
1934 and all regulations and rules the Securities and Exchange Commission issues
under those laws.  Notwithstanding anything in the Plan to the contrary, the
Administrator must administer the Plan, and Options may be granted and
exercised, only in a way that conforms to such laws, rules, and regulations.  To
the extent permitted by applicable law, the Plan and any Options will be treated
as amended to the extent necessary to conform to such laws, rules, and
regulations.

PURCHASE FOR INVESTMENT AND OTHER RESTRICTIONS

Unless a registration statement under the Securities Act covers the shares of
Common Stock an optionee receives upon exercising his Option, the Administrator
may require, at the time of such exercise, that the optionee agree in writing to
acquire such shares for investment and not for public resale or distribution,
unless and until the shares subject to the Option are registered under the
Securities Act.  Unless the shares are registered under the Securities Act, the
optionee must acknowledge:

that the shares purchased on exercise of the Option are not so registered, and

that the optionee may not sell or otherwise transfer the shares unless

such sale or transfer complies with all applicable laws, rules, and regulations,
including all applicable Federal and state securities laws, rules, and
regulations, and either

the shares have been registered under the Securities Act in connection with the
sale or transfer thereof, or

counsel satisfactory to the Company has issued an opinion satisfactory to the
Company that the sale or other transfer of such shares is exempt from
registration under the Securities Act.

Additionally, the Common Stock, when issued upon the exercise of an Option, will
be subject to any other transfer restrictions, rights of first refusal, rights
of repurchase, and voting agreements set forth in or incorporated by reference
into other applicable documents, including the Option Agreements, or the
Company’s articles or certificate of incorporation, by-laws, or generally
applicable stockholders’ agreements.

The Administrator may, in its sole discretion, take whatever additional actions
it deems appropriate to comply with such restrictions and applicable laws,
including placing legends on certificates and issuing stop- transfer orders to
transfer agents and registrars.

TAX WITHHOLDING

The optionee must satisfy all applicable Federal, state, and local income and
employment tax withholding requirements before the Company will deliver stock
certificates or otherwise recognize ownership upon the exercise of an Option. 
The Company may decide to satisfy the withholding obligations through additional
withholding on salary or wages.  If the Company does not or cannot withhold from
other compensation, the optionee must pay the Company, with a cashier’s check or
certified check, the full amounts, if any, required for withholding.   Payment
of withholding obligations is due before the Company will issue any shares on
exercise or, if the Administrator so requires, at the same time as is payment of
the Exercise Price.  If the Administrator so determines, the optionee may
instead satisfy the minimum level of withholding obligations by directing the
Company to retain shares from the Option exercise, by tendering previously owned
shares, or by attesting to his ownership of shares (with the distribution of net
shares), or by having a broker tender to the Company cash equal to the
withholding taxes.  Without any requirement to seek an optionee's consent, the
Company may require the optionee to use one or more specified brokerage firms to
exercise and to hold shares received from Options until the later of one year
after exercise or two years after the Date of Grant.

TRANSFERS, ASSIGNMENTS, AND PLEDGES

Unless the Administrator otherwise approves in advance in writing for estate
planning or other purposes, an Option may not be assigned, pledged, or otherwise
transferred in any way, whether by operation of law or otherwise or through any
legal or equitable proceedings (including bankruptcy), by the optionee to any
person, except by will or by operation of applicable laws of descent and
distribution.  If necessary to comply with Rule 16b-3, the optionee may not
transfer or pledge shares of Common Stock acquired upon exercise of an Option
until at least six months have elapsed from (but excluding) the Date of Grant,
unless the Administrator approves otherwise in advance in writing.  The
Administrator may, in its discretion, expressly provide that an optionee may
transfer his Option, without receiving consideration, to (i) members of his
immediate family (children, grandchildren, or spouse), (ii) trusts for the
benefit of such family members, or (iii) partnerships whose only partners are
such family members.

AMENDMENT OR TERMINATION OF PLAN AND OPTIONS

The Board may amend, suspend, or terminate the Plan at any time, without the
consent of the optionees or their beneficiaries; provided, however, that such
actions are consistent with this section.  Except as required by law or by the
SUBSTANTIAL CORPORATE CHANGE section, the Administrator may not, without the
optionee’s or beneficiary’s consent, modify the terms and conditions of an
Option so as to materially adversely affect the optionee.  No amendment,
suspension, or termination of the Plan will, without the optionee’s or
beneficiary’s consent, terminate or materially adversely affect any right or
obligations under any outstanding Options, except as provided in the SUBSTANTIAL
CORPORATE CHANGE Section.

PRIVILEGES OF STOCK OWNERSHIP

No optionee and no beneficiary or other person claiming under or through such
optionee will have any right, title, or interest in or to any shares of Common
Stock allocated or reserved under the Plan or subject to any Option except as to
such shares of Common Stock, if any, already issued to such optionee.

EFFECT ON OTHER PLANS

Whether exercising an Option causes the optionee to accrue or receive additional
benefits under any pension or other plan is governed solely by the terms of such
other plan.

LIMITATIONS ON LIABILITY

Notwithstanding any other provisions of the Plan, no individual acting as a
director, officer, other employee, or agent of the Company will be liable to any
optionee, former optionee, spouse, beneficiary, or any other person for any
claim, loss, liability, or expense incurred in connection with the Plan, nor
will such individual be personally liable because of any contract or other
instrument he executes in such other capacity.  The Company will indemnify and
hold harmless each director, officer, other employee, or agent of the Company to
whom any duty or power relating to the administration or interpretation of the
Plan has been or will be delegated, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Board’s approval) arising out of any act or omission to act concerning
this Plan unless arising out of such person’s own fraud or bad faith.

NO EMPLOYMENT CONTRACT

Nothing contained in this Plan constitutes an employment contract between the
Company and the optionees.  The Plan does not give any optionee any right to be
retained in the Company’s employ, nor does it enlarge or diminish the Company’s
right to end the optionee’s employment or other relationship with the Company.

APPLICABLE LAW

The laws of the State of Delaware (other than its choice of law provisions)
govern this Plan and its interpretation.

DURATION OF PLAN

Unless the Board extends the Plan’s term, the Administrator may not grant
Options after July 11, 2011.  The Plan will then terminate but will continue to
govern unexercised and unexpired Options.